In an action to recover damages for breach of contract and for other relief, the defendant appeals from an order of the Supreme Court, Queens County, dated August 8, 1960, which denies its motion to resettle a prior order of said court, entered July 5, 1960, so as to change certain of its decretal provisions. Appeal dismissed, without costs. An order denying resettlement of a prior order so as to change its decretal provisions, is not appealable (Matter of Krawchick [Goldman], 3 A D 2d 678; Matter of Rubino V. Empire Heating Gorp., 2 A D 2d 988; Ambassador Realty Go. v. Nieolay, 1 A D 2d 972; Bergin v. Anderson, 216 App. Div. 844 ; 8 CarmodyWait, New York Practice, pp. 521-522; ef. Place v. Hayward, 100 N. Y. 626). Beldoek, Acting P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.